DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Application Status
Claims 1-26 and 28-74 are pending and have been examined in this application. claims 1-2, 14, 21, 36-37, 49, and 64 has been amended, claim 27 cancelled, and claim 74 is new. 
This communication is the first action on the merits.

Response to Arguments
Applicant’s amendments, with respect to the rejection of claims 14 and 49 under 35 USC 112(b) as set forth in the Office Action of January 12, 2022 have been fully considered and are persuasive. As such, the rejection of claims 14 and 49 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments/amendments with respect to claims 1-3, 7, 9-10, 15, 17-26, 29, 31-31, 34-38, 40, 42, 44-45, 50, 52-54, 56-61 and 63 as being unpatentable under 35 USC 103 over Berdinis in view of Hance and claims 4-6, 8, 11-14, 16, 28, 30, 33, 39, 41, 43, 46-49, 51, 55, and 62 as being unpatentable under 35 USC 103 over Berdinis in view of Hence in view of Sanville, and claims 64-73 as being unpatentable under 35 USC 103 over Sanville in view of Hance have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s amendments/arguments with respect to the rejection of claims 1-26 and 28-73 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered but they are not persuasive. Examiner notes that new basis for rejection is made due to the amendments and 101 is still proper and maintained (see examiners response and 101 rejection below). Examiner notes that a new basis for 101 rejection is made due to amendments and still proper, see rejection below. 
Applicant specifically argue that claim 1 is similar to examples 40 claim 1 of the 2019 PEG examples and claim 2 of example 46 provide a similar analysis to claim 1 of the present application. Applicant further argue that the present application claim(s) should be considered patent eligible for similar reasons as example 40 claim 1 and example 46 claim 2 such as providing a specific improvement over prior system which integrate the judicial exception and accordingly practically applies the exception. 
Examiner agree that the examples are similar in terms of the 101 analysis. However, examiner does not agree that the present application integrate the judicial exception into a practical application. Independent claims 1, 36, and 64 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  Further the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. Independent claims 1, 36, and 64 recite determine a first resource factor of a resource at the first location, determine a transporter location, predict an availability of the resource at a supply node; simulate a consequence of the predicted availability of the resource at the supply node by calculating a consequence factor; compare the consequence factor to a predefined threshold; claim 36 further recite determine a second transporter location and determining a driver factor and select at least one of the first transporter or the second transporter to transport the resource based at least in part on the first resource factor, the first transporter location, the second transporter location, and the driver factor, claim 64 further recite determine an amount of a resource at the production operation. These limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example the claim(s) limitations encompass a person looking at data comprising of resource factor, a transporter location, availability of a resource, driver’s factors and predefined thresholds could determine resource factors, transporter location(s), determine a driver’s factor, predict availability of a resource, simulating a consequence by calculating a consequence factor, make comparison of the consequence factor to a predefined threshold, and select (determine) at least one of the first or second transport resource. The mere nominal recitation of “routing command system implemented by at least one processor and a memory, a first input device, a location input device, and a second location input device” to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes). 
Further, the additional limitations recited does not integrate the judicial exception into a practical application. The independent claims recite(s) the additional limitations of receive information about the use rate; change a first endpoint of a transporter route to a first alternate location based at least in part on the first resource factor and the transporter location; reroute the transporter based at least in part on the amount, the use rate, and the transporter location, a system, a routing command subsystem implemented by at least one processor and a memory, a first input device, a location input device, a first location input device, a second location input device, a driver input device, a transporter, an amount sensor, and a location sensor. The receiving is recited at a high level of generality (i.e., as a general means of gathering data of use rate), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The sensors (amount sensor and location sensor) are recited at a high level of generality (claimed generically) and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the exception. These limitations are recited at a high level of generality (i.e., as a general means for data gathering), and amount to mere generic data gathering components. The changing a first endpoint of a transporter route to a first alternate location based at least in part on the first resource factor and the transporter location; and  reroute the transporter based at least in part on the amount, the use rate, and the transporter location steps are recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining, predicting and comparison step(s)) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The recited additional limitation(s) of a system, a routing command subsystem implemented by at least one processor and a memory, a first input device, a location input device, a first location input device, a second location input device, a driver input device, and a transporter are recited at a high level of generality and merely function to automate the generating steps. 
Lastly, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving, changings, and rerouting steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  
Moreover, the claims as presented are directed to an abstract idea without significantly more. As such, the rejection of claims 1-26 and 28-74 under USC 101 is maintained herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 and 28-74 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  

101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-26 and 28-74 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category   
Independent claims 1, 36, and 64 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. Independent claims 1, 36, and 64 recite determine a first resource factor of a resource at the first location, determine a transporter location, predict an availability of the resource at a supply node; simulate a consequence of the predicted availability of the resource at the supply node by calculating a consequence factor; compare the consequence factor to a predefined threshold; claim 36 further recite determine a second transporter location and determining a driver factor and select at least one of the first transporter or the second transporter to transport the resource based at least in part on the first resource factor, the first transporter location, the second transporter location, and the driver factor, claim 64 further recite determine an amount of a resource at the production operation. These limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “routing command system implemented by at least one processor and a memory, a first input device, a location input device, a driver input device, and a second location input device” nothing in the claim(s) limitation(s) preclude the steps form practically being performed in the mind.  For example, but for the “routing command system implemented by at least one processor and a memory, a first input device, a location input device, a driver input device, and a second location input device”, the claim(s) limitations encompass a person looking at data comprising of resource factor, a transporter location, availability of a resource, driver’s factors and predefined thresholds could determine resource factors, transporter location(s), determine a driver’s factor, predict availability of a resource, simulating a consequence by calculating a consequence factor, make comparison of the consequence factor to a predefined threshold, and select (determine) at least one of the first or second transport resource. The mere nominal recitation of “routing command system implemented by at least one processor and a memory, a first input device, a location input device, and a second location input device” to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application 
The independent claims recite(s) the additional limitations of receive information about the use rate; change a first endpoint of a transporter route to a first alternate location based at least in part on the first resource factor and the transporter location; reroute the transporter based at least in part on the amount, the use rate, and the transporter location, a system, a routing command subsystem implemented by at least one processor and a memory, a first input device, a location input device, a first location input device, a second location input device, a driver input device, a transporter, an amount sensor, and a location sensor. The receiving is recited at a high level of generality (i.e., as a general means of gathering data of use rate), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The sensors (amount sensor and location sensor) are recited at a high level of generality (claimed generically) and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the exception. These limitations are recited at a high level of generality (i.e., as a general means for data gathering), and amount to mere generic data gathering components. The changing a first endpoint of a transporter route to a first alternate location based at least in part on the first resource factor and the transporter location; and  reroute the transporter based at least in part on the amount, the use rate, and the transporter location steps are recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining, predicting and comparison step(s)) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The recited additional limitation(s) of a system, a routing command subsystem implemented by at least one processor and a memory, a first input device, a location input device, a first location input device, a second location input device, a driver input device, and a transporter are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving, changings, and rerouting steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-26, 28-35, 37-63, and 65-74 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-26 and 28-74 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26, 28, 30-33, and 64-74 are rejected under 35 U.S.C. 103 as being unpatentable over Leach (US 20190206007 A1) in view of Rao et al (US 20190236740 A1) in view of Sanville et al (US 20040220844 A1)
With respect to claim 1, Leach discloses a system for resource transportation, the system comprising (see at least [abstract]): a routing command subsystem implemented by at least one processor and a memory (see at least [0016], [0020], and [0033]), the routing command subsystem configured to be communicably coupled to (see at least [0016): a first input device at a first location (see at least [0016]), the first input device configured to determine a first resource factor of a resource at the first location (see at least [0016] and [0025]); a location input device associated with a transporter (see at least [00013] and [0020], Leach discloses delivery vehicles available per location.), the transporter configured to transport the resource (see at least (see at least [00013] and [0020]), the location input device configured to determine a transporter location (see at least (see at least [00013] and [0020], Leach discloses delivery vehicles available per location, thus implying determining location of the delivery vehicles.)), the routing command subsystem further configured to: predict an availability of the resource (see at least [0013] and [0015-0016], Leach discloses using data such as inventory quantity and available consumable materials for order/delivery/ and deployment of consumable materials.); simulate a consequence of the predicted availability of the resource calculating a consequence factor (see at least [0029] and [0033]); compare the consequence factor to a predefined threshold (see at least [0013], [0029], and [0033]).
However, Leach do not specifically teach wherein the predicting of the availability of the resource is at the supply node; and simulate the consequence of the predicted availability of the resource at the supply node by calculating the consequence factor. 
Rao teaches wherein the predicting of the availability of the resource is at the supply node (see at least [0004], [0021], [0023], [0025], [0027], [0034], and [0039]); and simulate the consequence of the predicted availability of the resource at the supply node by calculating the consequence factor (see at least [0004], [0021], [0023], [0025], [0027], [0034], and [0039]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Leach in which it pertains to monitoring different types of jobs/items to incorporate the teachings of Rao wherein the predicting of the availability of the resource is at the supply node; and simulate the consequence of the predicted availability of the resource at the supply node by calculating the consequence factor. This would be done to increase customer satisfaction by determining availability of item at a location (warehouse) (see Rao para 0003-0004). 
Leach as modified by Rao do not specifically teach when the consequence factor is not within the predefined threshold, change a first endpoint of a transporter route to a first alternate location based at least in part on the first resource factor and the transporter location. Sanville teaches change a first endpoint of a transporter route to a first alternate location based at least in part on the first resource factor and the transporter location (see at least [0065-0067], [0079], and [claim 23]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Leach as modified by Rao in which it pertains to monitoring different types of jobs/items to incorporate the teachings of Sanville of changing a first endpoint of a transporter route to a first alternate location based at least in part on the first resource factor and the transporter location. As Sanville pertains to one of various jobs (chemical cleaning) in which consumption is being monitored. This would be done to increase a user’s convenience by delivering supply (chemical cleaning) prior to exhaustion (see Sanville para 0004).  
With respect to claim 2, Leach discloses wherein the first location comprises the supply node (see at least [0013] and [0015-0016]).
With respect to claim 3, Leach teaches wherein the first location comprises a demand node (see at least [0016]).
With respect to claim 4, Leach as modified by Rao and Saville teach a second input device at a second location, the second input device configured to determine a second resource factor at the second location (see Sanville at least [0037], [0039-0040]); wherein the changing the first endpoint of the transporter route further comprising changing the first endpoint of the transporter route to the first alternate location based at least in part on the second resource factor (see Sanville at least [0007], [0019], [0055-0057] and [0062], (see claim 1 above for rationale of obviousness, motivation, and reason to combine)). 
With respect to claim 5, Leach discloses wherein the first location comprises a source node and the second location comprises a destination node (see at least [0025-0028] and [0075-0077]). 
With respect to claim 6, Leach discloses wherein the first input device comprises a sensor (see at least [0016]). 
With respect to claim 7, Leach discloses wherein the first input device comprises a data entry device (see at least [0016] and [0026]).
With respect to claim 8, Leach as modified by Rao and Sanville teaches wherein the location input device comprises a sensor (see Sanville at least [0066], Sanville teaches a sensor equivalent to sensors describes in the present application specification see (figure 4), (see claim 1 above for rationale of obviousness, motivation, and reason to combine)).
With respect to claim 9, Leach discloses wherein the location input device comprises a data entry device (see at least [0016] and [0026]).
With respect to claim 10, Leach discloses wherein the first resource factor comprises an amount of the resource (see at least [0032-0033]).
With respect to claim 11, Leach discloses wherein the amount of the resource comprises a quantity of the resource at the first location (see at least [0029] and [0032-0033]). 
With respect to claim 12, Leach discloses wherein the amount of the resource comprises a quantity of the resource consumed at the first location (see at least [0029] and [0033]).
With respect to claim 13, Leach discloses wherein the first resource factor comprises a rate of change of the resource (see at least [0011] and [0015-0016]).
With respect to claim 14, Leach discloses wherein the first resource factor comprises a comparison of a resource quantity withdrawn at the supply node with a scheduled resource demand at a demand node (see at least [0016], [0020-0022], and [0029]).
With respect to claim 15, Leach discloses wherein the first input device determines the first resource factor based at least in part on a real-time input (see at least [0029] and [0033]).
With respect to claim 16, Leach discloses wherein the first input device determines the first resource factor based at least in part on a periodic input (see at least [0014]).
With respect to claim 17, Leach discloses wherein the location input device determines the transporter location based at least in part on a real-time input (see at least [0020] and [0029]).
With respect to claim 18, Leach discloses wherein the location input device determines the transporter location based at least in part on a periodic input (see at least [0020] and [0029]).
With respect to claim 19, Leach as modified by Rao and Sanville teach a second input device associated with the transporter (see Sanville at least [0033], [0057], and [0061]), the second input device configured to determine a second resource factor of the resource associated with the transporter (see Sanville at least [0033], [0057], and [0061], (see claim 1 above for rationale of obviousness, motivation, and reason to combine).
With respect to claim 20, Leach discloses wherein the second resource factor comprises an amount of the resource transported by the transporter (see at least [0020], [0029], and [0033]).
With respect to claim 21, Leach discloses wherein the first endpoint of the transporter route comprises a supply node (see at least [0013] and [0015-0016]). 
With respect to claim 22, Leach discloses wherein the first endpoint the transporter route comprises a demand node (see at least [0016-0020]). 
With respect to claim 23, Leach discloses determining a transporter resource factor (see at least [0020]), wherein the transporter resource factor comprises a number of transporters transporting the resource (see at least [0020], Leach discloses determining number (different vehicles for rerouting of materials.).
With respect to claim 24, Leach discloses directing a second transporter to transport the resource based at least in part on the first resource factor and the transporter location (see at least [0020]).
With respect to claim 25, Leach discloses changing a schedule for the transporter to transport the resource based at least in part on the first resource factor and the transporter location (see at least [0020], Leach teaches changing schedule for the transporter based on location of the transporter (e.g. stuck in traffic) and schedule of delivery.).
With respect to claim 26, Leach discloses changing a route of the transporter to include a first intermediate location based at least in part on the first resource factor and the transporter location (see at least [0020], Leach teaches intermediate location (e.g. traffic or accident locations) in which reroute is made based on transporter location and consumption of material.).
With respect to claim 28, Leach discloses wherein the changing the first endpoint of the transporter route further comprising predicting a demand of the resource at a demand node (see at least [0016], [0020], and [0029]).
With respect to claim 30, Leach discloses wherein the first resource factor depends on a second resource factor associated with a second resource (see at least [0011] and [0016]).
With respect to claim 31, Leach discloses wherein the resource comprises at least one sand, chemicals, water, oil, gas, equipment, or personnel (see at least [0011]).
With respect to claim 32, Leach discloses wherein the transporter comprises at least one of a rail car, a truck, or pipeline (see at least [0013], [0020], and [0033]).
With respect to claim 33, Leach discloses wherein the first input device comprises at least one of a node site sensor, a fracking van sensor, or a supply node sensor (see at least [0016]).
With respect to claim 64, Leach discloses a routing command subsystem implemented by at least one processor and a memory (see at least [0016], [0020], and [0033]) , the routing command subsystem configured to be communicably coupled to (see at least [0016): sensor at inventory location (see at least [0016]), a location sensor associated with a transporter (see at least [00013] and [0020], Leach discloses delivery vehicles available per location.), the transporter configured to transport the resource (see at least (see at least [00013] and [0020]), the location sensor configured to determine a transporter location (see at least (see at least [00013] and [0020], Leach discloses delivery vehicles available per location, thus implying determining location of the delivery vehicles.)); and reroute the transporter based at least in part on the amount and the transporter location (see at least [0020], Leach discloses determining number (different vehicles for rerouting of materials.), the routing command subsystem further configured to: predict an availability of the resource (see at least [0013] and [0015-0016], Leach discloses using data such as inventory quantity and available consumable materials for order/delivery/ and deployment of consumable materials.); simulate a consequence of the predicted availability of the resource calculating a consequence factor (see at least [0029] and [0033]); compare the consequence factor to a predefined threshold (see at least [0013], [0029], and [0033]).
However, Leach do not specifically teach wherein the predicting of the availability of the resource is at the supply node; and simulate the consequence of the predicted availability of the resource at the supply node by calculating the consequence factor. 
Rao teaches wherein the predicting of the availability of the resource is at the supply node (see at least [0004], [0021], [0023], [0025], [0027], [0034], and [0039]); and simulate the consequence of the predicted availability of the resource at the supply node by calculating the consequence factor (see at least [0004], [0021], [0023], [0025], [0027], [0034], and [0039]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Leach in which it pertains to monitoring different types of jobs/items to incorporate the teachings of Rao wherein the predicting of the availability of the resource is at the supply node; and simulate the consequence of the predicted availability of the resource at the supply node by calculating the consequence factor. This would be done to increase customer satisfaction by determining availability of item at a location (warehouse) (see Rao para 0003-0004). 
However, Leach as modified by Rao do not specifically teach an amount sensor at a production operation at a first location, the amount sensor configured to determine an amount of a resource at the production operation, the production operation using the resource at a use rate that varies over time resource; wherein the use rate further depends on availability of other resources at the first location resource; the routing command subsystem further configured to: receive information about the use rate resource. 
Sanville teaches an amount sensor at a production operation at a first location (see at least [0040-0042]), the amount sensor configured to determine an amount of a resource at the production operation (see at least [0040-0042]), the production operation using the resource at a use rate that varies over time resource (see at least [0005], [0060], [0060-0071], and [0074]), wherein the use rate further depends on availability of other resources at the first location resource (see at least [0005], [0039-0040], [0048],[0060], [0060-0071], and [0074]); when the consequence factor is not within the predefined threshold the routing command subsystem further configured to: receive information about the use rate resource (see at least [0005], [0039-0040], [0048],[0060], [0060-0071], and [0074]). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Leach as modified by Rao in which it pertains to monitoring different types of jobs/items to incorporate the teachings of Sanville of an amount sensor at a production operation at a first location, the amount sensor configured to determine an amount of a resource at the production operation, the production operation using the resource at a use rate that varies over time resource; wherein the use rate further depends on availability of other resources at the first location resource; the routing command subsystem further configured to: receive information about the use rate resource. This would be done to increase a user’s convenience by delivering supply (chemical cleaning) prior to exhaustion (see Sanville para 0004).  
With respect to claim 65, Leach as modified by Rao and Sanville teaches wherein the resource comprises sand (see Sanville at least [0031] and [0046], see claim 64 above for rationale of obviousness, motivation, and reason to combine).
With respect to claim 66, Leach discloses wherein the transporter comprises a rail car (see at least [0013] and [0020]). 
With respect to claim 67, Leach as modified by Rao and Sanville teach wherein the transporter comprises a truck (see Sanville at least [0065-0066], see claim 64 above for rationale of obviousness, motivation, and reason to combine.).  
With respect to claim 68, Leach as modified by Rao and Sanville teach wherein the amount sensor comprises at least one of a site sensor, a fracking van sensor, a sand mine sensor, or a transload sensor (see Sanville at least [0040], see claim 64 above for rationale of obviousness, motivation, and reason to combine.).
With respect to claim 69, Leach as modified by Rao and Sanville teaches wherein rerouting the transporter comprises routing the transporter via a transload (see Sanville at least [0065-0066], see claim 64 above for rationale of obviousness, motivation, and reason to combine.)..
With respect to claim 70, Leach as modified by Rao and Sanville teach wherein the routing command subsystem is further configured to reroute the transporter based in part on a quantity of the resource at the first location (see Sanville at least [0065-0067], [0079], and [claim 23], see claim 64 above for rationale of obviousness, motivation, and reason to combine.).
With respect to claim 71, Leach as modified by Rao and Sanville teach rerouting the transporter based in part on a total quantity of the resource consumed at the first location (see Sanville at least [0065-0067], [0079], and [claim 23], see claim 64 above for rationale of obviousness, motivation, and reason to combine.).
With respect to claim 72, Leach as modified by Rao and Sanville teach rerouting the transporter based in part on a predicted consumption rate at the first location (see Sanville at least [0065-0067], [0079], and [claim 23], see claim 64 above for rationale of obviousness, motivation, and reason to combine.).
With respect to claim 73, Leach as modified by Rao and Sanville teach wherein the routing command subsystem is further configured to reroute the transporter based in part on a predicted consumption rate at a second site (see at least [0032], [0036], [0056] and Fig.3], Sanville et al teaches monitoring different plants (tanks) of chemicals and transport based on remaining chemicals in a facility, moreover, two different chemicals maybe monitored and a deliver that meets both requirements of both chemical would be dispatched, as such, under the broadest reasonable interpretation, Sanville et al teaches the abovementioned limitation, see claim 64 above for rationale of obviousness, motivation, and reason to combine.).
With respect to claim 74, Leach discloses the consequence factor comprises a non-productivity time or a demurrage (see at least [0011], [0013], [0027] and [0033]).

Claims 29 and 34-35 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Leach (US 20190206007 A1) in view of Rao et al (US 20190236740 A1) in view of Sanville et al (US 20040220844 A1) in view of Berdinis et al (US 20180211217 A1) 
With respect to claim 29, Leach as modified by Rao and Sanville do not specifically teach wherein the changing the first endpoint of the transporter route further comprising predicting a number of transporters available to transport the resource. Berdinis teaches wherein the changing the first endpoint of the transporter route further comprising predicting a number of transporters available to transport the resource (see at least [0006-0007], [0036], [0038], and [0086]). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Leach as modified by Rao and Sanville in which it pertains to monitoring different types of jobs/items to incorporate the teachings of Berdinis wherein the changing the first endpoint of the transporter route further comprising predicting a number of transporters available to transport the resource. As Berdinis relate to shipment of goods/freight. This would be done to improve efficiency of shipments by improving predictability of arrival time, fuel costs, and other factors (see Berdinis para 0083).   
With respect to claim 34, Leach as modified by Rao and Sanville do not specifically teach changing the first endpoint of the transporter route to the first alternate location based at least in part on the first resource factor, the transporter location, and a driver factor. Berdinis teaches changing the first endpoint of the transporter route to the first alternate location based at least in part on the first resource factor, the transporter location, and a driver factor (see at least [0038], [0050], [0070-0073], [0098-0099], and [0116], Berdinis teaches rerouting based at least in part of location of the vehicle described in para 0070, resource factor described in 0098-0099 and driver factor described in para 0038 and 0050 in which based on size/weight of shipment in carrier, it could be rerouted for more shipment (alternate location), as such under the broadest reasonable interpretation, Berdinis et al teaches the above mentioned limitation.).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Leach as modified by Rao and Sanville in which it pertains to monitoring different types of jobs/items to incorporate the teachings of changing the first endpoint of the transporter route to the first alternate location based at least in part on the first resource factor, the transporter location, and a driver factor. As Berdinis relate to shipment of goods/freight. This would be done to improve efficiency of shipments by improving predictability of arrival time, fuel costs, and other factors (see Berdinis para 0083).   
With respect to claim 35, Leach as modified by Rao, Sanville, and Berdinis teach wherein the driver factor comprises at least one of a current duty status or a number of hours of service remaining (see Berdinis at least [0038], [0050], [0073], and [0116], see claim 34 above for rationale of obviousness, motivation, and reason to combine.). 

Claims 36-63 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Leach (US 20190206007 A1) in view of Rao et al (US 20190236740 A1) in view of Berdinis et al (US 20180211217 A1) 
With respect to claim 36, Leach discloses a system for resource transportation, the system comprising (see at least [abstract]): a transporter selection subsystem implemented by at least one processor and a memory (see at least [0020-0022]), the transporter selection subsystem configured to be communicably coupled to: a first input device at a first location (see at least [0016] and [0025]), the first input device configured to determine a first resource factor of a resource at the first location (see at least [0016] and [0025]); a first location input device associated with a first transporter (see at least [00013] and [0020], Leach discloses delivery vehicles available per location.), the first location input device configured to determine a first transporter location (see at least [0013] and [0020]); a second location input device associated with a second transporter (see at least (see at least [00013] and [0020], Leach discloses delivery vehicles available per location.), the second location input device configured to determine a second transporter location (see at least [00013] and [0020], Leach discloses delivery vehicles available per location. This implies determining location of different transporters for delivery of consumable materials.); predict an availability of the resource (see at least [0013] and [0015-0016], Leach discloses using data such as inventory quantity and available consumable materials for order/delivery/ and deployment of consumable materials.); simulate a consequence of the predicted availability of the resource by calculating a consequence factor (see at least [0029] and [0033]); compare the consequence factor to a predefined threshold (see at least [0013], [0029], and [0033]). 
However, Leach do not specifically teach wherein the predicting of the availability of the resource is at the supply node; and simulate the consequence of the predicted availability of the resource at the supply node by calculating the consequence factor. 
Rao teaches wherein the predicting of the availability of the resource is at the supply node (see at least [0004], [0021], [0023], [0025], [0027], [0034], and [0039]); and simulate the consequence of the predicted availability of the resource at the supply node by calculating the consequence factor (see at least [0004], [0021], [0023], [0025], [0027], [0034], and [0039]). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Leach in which it pertains to monitoring different types of jobs/items to incorporate the teachings of Rao wherein the predicting of the availability of the resource is at the supply node; and simulate the consequence of the predicted availability of the resource at the supply node by calculating the consequence factor. This would be done to increase customer satisfaction by determining availability of item at a location (warehouse) (see Rao para 0003-0004). 
Leach as modified by Rao do not a driver input device associated with a driver, the input driver input device configured to determine a driver factor, and when the consequence factor is not within the predefined threshold, select at least one of the first transporter or the second transporter to transport the resource based at least in part on the first resource factor, the first transporter location, the second transporter location, and the driver factor. 
Berdinis teaches a driver input device associated with a driver (see at least [0025], [0038], [0050], [0070-0073], [0098-0099], and [0116]), the driver input device configured to determine a driver factor (see at least [0038], [0050], [0070-0073], [0098-0099], and [0116], and when the consequence factor is not within the predefined threshold, select at least one of the first transporter or the second transporter to transport the resource based at least in part on the first resource factor, the first transporter location, the second transporter location, and the driver factor (see at least [0038], [0050], [0070-0073], [0098-0099], and [0116], Berdinis et al. teaches rerouting based at least in part of location of the vehicle described in para 0070, resource factor described in 0098-0099 and driver factor described in para 0038 and 0050 in which based on size/weight of shipment in carrier, it could be rerouted for more shipment (alternate location), as such under the broadest reasonable interpretation, Berdinis et al teaches the above mentioned limitation.).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Leach as modified by Rao in which it pertains to monitoring different types of jobs/items to incorporate the teachings of a driver input device associated with a driver, the input driver input device configured to determine a driver factor, and when the consequence factor is not within the predefined threshold, select at least one of the first transporter or the second transporter to transport the resource based at least in part on the first resource factor, the first transporter location, the second transporter location, and the driver factor.. This would be done to improve efficiency of shipments by improving predictability of arrival time, fuel costs, and other factors (see Berdinis para 0083).   
With respect to claim 37, Leach discloses wherein the first location comprises a supply node (see at least [0013] and [0015-0016]).
With respect to claim 38, Leach discloses wherein the first location comprises a demand node (see at least [0016]). 
With respect to claim 39, Leach teaches wherein the first input device comprises a sensor (see at least [0016]).
With respect to claim 40, Leach discloses wherein the first input device comprises a data entry device (see at least [0016] and [0026]). 
With respect to claim 41, Leach discloses wherein the first location input device comprises a data entry device (see at least [0016] and [0026]).
With respect to claim 42, Leach discloses wherein the first location input device comprises a data entry device (see at least [0016] and [0026]).
With respect to claim 43, Leach discloses wherein the second location input device comprises a sensor (see at least [0016]).
With respect to claim 44, Leach discloses wherein the second location input device comprises a data entry device (see at least [0016] and [0026]). 
With respect to claim 45, Leach discloses wherein the first resource factor comprises an amount of the resource (see at least [0032-0033]).
With respect to claim 46, Leach discloses wherein the amount of the resource comprises a quantity of the resource at the first location (see at least [0029] and [0032-0033]).
With respect to claim 47, Leach discloses wherein the amount of the resource comprises a quantity of the resource consumed at the first location (see at least [0029] and [0033]).
With respect to claim 48, Leach discloses wherein the first resource factor comprises a rate of change of the resource (see at least [0011] and [0015-0016]). 
With respect to claim 49, Leach discloses wherein the first resource factor comprises a comparison of a resource quantity withdrawn at the supply node with a scheduled resource demand at a demand node (see at least [0016], [0020-0022], and [0029]).
As regards claim 50, Leach discloses wherein the first input device determines the first resource factor based at least in part on a real-time input (see at least [0029] and [0033]).
With respect to claim 51, Leach discloses wherein the first input device determines the first resource factor based at least in part on a periodic input (see at least [0014]). 
With respect to claim 52, Leach discloses wherein the first location input device determines the transporter location based at least in part on a real-time input (see at least [0020] and [0029]).
With respect to claim 53, Leach discloses wherein the first location input device determines the transporter location based at least in part on a periodic input (see at least [0020] and [0029]).
With respect to claim 54, Leach as modified by Rao and Berdinis teaches wherein the second location input device determines the transporter location based at least in part on a real-time input (see Berdinis at least [0006], [0029], [0031], and [0038], Berdinis et al teaches determining location of transporter (carrier/truck or driver) when receiving a request of the shipment in which it encompasses real time input request, see claim 36 above for rationale of obviousness, motivation, and reason to combine). 
With respect to claim 55, Leach as modified by Rao and Berdinis teaches wherein the second location input device determines the transporter location based at least in part on a periodic input (see Berdinis at least [0006], [0029], [0031], and [0038], Berdinis et al teaches determining location of transporter (carrier/truck or driver) when receiving a request of the shipment in which it encompasses real time input request, see claim 36 above for rationale of obviousness, motivation, and reason to combine).
With respect to claim 56, Leach teaches a second input device associated with the transporter (see at least [0033], [0057], and [0061]), the second input device configured to determine a second resource factor of the resource associated with the transporter (see Sanville at least [0033], [0057], and [0061], (see claim 1 above for rationale of obviousness, motivation, and reason to combine).
With respect to claim 57, Leach discloses wherein the second resource factor comprises an amount of the resource transported by the transporter (see at least [0020], [0029], and [0033]).
With respect to claim 58, Leach discloses determining a transporter resource factor (see at least [0020]), wherein the transporter resource factor comprises a number of transporters transporting the resource (see at least [0020], Leach discloses determining number (different vehicles for rerouting of materials.).
With respect to claim 59, Leach discloses directing a second transporter to transport the resource based at least in part on the first resource factor and the first transporter location (see at least [0020]).
With respect to claim 60, Leach discloses changing a schedule for the transporter to transport the resource based at least in part on the first resource factor and the first transporter location (see at least [0020], Leach teaches changing schedule for the transporter based on location of the transporter (e.g. stuck in traffic) and schedule of delivery.).
With respect to claim 61, Leach discloses changing a route of the transporter to include a first intermediate location based at least in part on the first resource factor and the first transporter location (see at least [0020], Leach teaches intermediate location (e.g. traffic or accident locations) in which reroute is made based on transporter location and consumption of material.). 
With respect to claim 62, Leach discloses  wherein the first resource factor depends on a second resource factor associated with a second resource (see at least [0011] and [0016]).
As regards claim 63, Leach as modified by Rao and Berdinis teaches wherein the driver factor comprises at least one of a current duty status or a number of hours of service remaining (see Berdinis at least [0038], [0050], [0073], and [0116], see claim 34 above for rationale of obviousness, motivation, and reason to combine.). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDALLA A KHALED/
Examiner, Art Unit 3667   
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667